TJOFLAT, Circuit Judge:
This diversity case presents a narrow question of law: whether the due process clause prohibits the exercise of personal jurisdiction over a defendant whose sole contact with the forum state was an out-of-state sale of goods to a resident of the forum state. The United States District Court for the Northern District of Alabama concluded that the defendant lacked sufficient contacts with the forum state to permit the exercise of personal jurisdiction, and dismissed the plaintiffs claim without prejudice. We affirm.
The facts in this case are relatively simple. The plaintiff, Banton Industries, Inc. (Banton), is an Alabama corporation with its principal place of business in that state. Banton manufactures and distributes garden tillers that contain pulleys. The defendant, Dimatic Die & Tool Company (Dimatic), is not an Alabama corporation, and has its principal place of business in Omaha, Nebraska. Dimatic manufactures and sells pulleys. Dimatic has no agents in Alabama, solicits no business in Alabama, and owns no property in Alabama.
In early 1985, Banton placed an unsolicited order for the purchase of over 2,400 pulleys from Dimatic. Dimatic responded by shipping these pulleys in two separate shipments, F.O.B. Omaha, in January and March of 1985. The parties had conducted past transactions in the same way since 1981. Banton installed these pulleys in motorized garden tillers that it sold to its customers.
Banton, alleging that the pulleys were defective, brought suit against Dimatic in federal district court in Alabama. Dimatic moved to dismiss the case for lack of personal jurisdiction, and the district court granted the motion. Banton now appeals. Because Alabama’s long arm jurisdiction statute extends as far as is constitutionally permissible, see Alabama Power Co. v. VSL Corp., 448 So.2d 327, 328 (Ala.1984), our task is to determine whether the exercise of personal jurisdiction over Dimatic meets the requirements of due process.
A court’s exercise of jurisdiction over a non-resident defendant requires that the defendant have at least “minimum contacts” with the forum state. International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 158, 90 L.Ed. 95 (1945). This test, although not quantifiable, demands that “[t]he relationship between the defendant and the forum must be such that it is ‘reasonable ... to require the corporation to defend the particular suit which is brought there.’ ” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292, 100 S.Ct. 559, 564, 62 L.Ed.2d 490 (1980) (quoting International Shoe Co. v. Washington, 326 U.S. at 317, 66 S.Ct. at 158). Among the factors relevant to determining if a forum can assert personal jurisdiction over a non-resident defendant is whether that “defendant’s conduct and connection with the forum State are such that he should reasonably anticipate being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. at 297, 100 S.Ct. at 567.
Even assuming that Dimatic breached an express or implied warranty by furnishing Banton defective pulleys, we agree with the district court that Dimatic’s activities in this case do not provide the “minimum contacts” with Alabama that due process requires. Dimatic is not an Alabama corporation and has no contacts with that state other than its sale of goods to an Alabama resident. Nor does Dimatic actively seek business in Alabama. In fact, the contract and sale upon which Banton bases its claim arose out of Banton’s unsolicited order of goods from Dimatic. Furthermore, Dimatic tendered the goods to Banton in Omaha, Nebraska. At no time did any representative of Dimatic enter Alabama.
*1285In sum, although we recognize that Dimatic has had business dealings with an Alabama resident, we conclude that its actions were too insignificant to subject it to suit in Alabama. See Sea Lift, Inc. v. Refinadora Costarricense de Petroleo, SLA., 792 F.2d 989, 992-94 (11th Cir.1986) (business dealings and contract between resident plaintiff and non-resident defendant not necessarily sufficient to create in personam jurisdiction). The district court’s order granting a dismissal without prejudice is accordingly
AFFIRMED.